[Wirt and Randolph also argued the cause at large ; but the Court being clearly of opinion that Miss Braxton was to be regarded as a fair purchaser, for a valuable consideration paid by her grandfather, the only point of any importance left to be considered was, whether she had held an exclusive possession of the slaves, and exercised acts of ownership over them. This being a matter of evidence, more than of legal inference, it is detuned unnecessary to insert the arguments at the bar, further than has already been done. J